UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 Commission File Number 001-34902 HERITAGE FINANCIAL GROUP, INC. (A Maryland Corporation) IRS Employer Identification Number 38-3814230 721 N. Westover Blvd., Albany, GA 31707 229-420-0000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 and 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated fileroAccelerated filerxNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the exchange Act).YesoNox Indicate the number of shares outstanding of each issuer’s classes of common equity, as of the latest practicable date:At May 10, 2012, there were 8,668,752 shares of issuer’s common stock outstanding. HERITAGE FINANCIAL GROUP, INC. INDEX Page Number PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2011 3 CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2 5 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2, 2011 6 CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 8 CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS. 9 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 43 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 60 ITEM 4. CONTROLS AND PROCEDURES 62 PART II – OTHER INFORMATION ITEM 1 LEGAL PROCEEDINGS 63 ITEM 1A RISK FACTORS 63 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 63 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 63 ITEM 4 (REMOVED AND RESERVED) 63 ITEM 5 OTHER INFORMATION 63 ITEM 6 EXHIBITS 64 Index HERITAGE FINANCIAL GROUP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) Unaudited March 31, Audited December 31, Assets Cash and due from banks $ $ Interest-bearing deposits in banks Federal funds sold Securities available for sale, at fair value Federal Home Loan Bank Stock, at cost Other equity securities, at cost Loans held for sale Loans Covered loans Less allowance for loan losses Loans, net Other real estate owned Covered other real estate owned Total other real estate owned FDIC loss-share receivable Premises and equipment, net Premises held for sale Accrued interest receivable Goodwill and intangible assets Cash surrender value of bank-owned life insurance Other assets $ $ Liabilities and Stockholders' Equity Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Federal funds purchased and securities sold under repurchase agreements Other borrowings Accrued interest payable Other liabilities Total liabilities Stockholders' equity Preferred stock, par value; $0.01; 5,000,000 shares authorized; none issued - - Common stock, par value $0.01; 45,000,000 shares authorized; 8,668,752and 8,712,031shares issued, respectively 87 87 Capital surplus Retained earnings Accumulated other comprehensive loss, net of tax of $1,090and $1,384 ) ) Unearned employee stock ownership plan (ESOP) shares, 425,813and 439,138 shares ) ) Total stockholders' equity $ $ See Notes to Consolidated Financial Statements. 3 Index HERITAGE FINANCIAL GROUP, INC AND SUBSIDIARY Consolidated Statements of Operations (Unaudited) For the Three Months Ended March 31, 2012 and 2011 (Dollars in Thousands) For the Three Months Ended March 31, Interest income Interest and fees on loans $ $ Interest on loans held for sale 8 Interest on taxable securities Interest on nontaxable securities Interest on federal funds sold 15 13 Interest on deposits in other banks 37 40 Interest expense Interest on deposits Interest on other borrowings Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges on deposit accounts Bankcard services income Other service charges, commissions and fees 85 74 Brokerage fees Mortgage banking fees Bank-owned life insurance Gain on sales of securities 42 - Bargain purchase gain - Accretion FDIC loss share receivable ) - Other 35 29 Noninterest expense Salaries and employee benefits Equipment and Occupancy Advertising and marketing Professional fees Information services expenses (Gain) loss on sales and write-downs of other real estate owned (7
